DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I drawn to a dishwasher with a tubular spray element, Claims 1-19 in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that the examination of both groups of claims (Group I: apparatus, Group II method) would not be a serious search and/or examination burden.  This is not found persuasive because (a) search for Group I and II would be different because of their individual classifications wherein Group I is classified in A47L 2501/20 and Group II in A47L 15/23 (b) the prior art that applies to apparatus claims may not apply to method claims and vice versa.
The requirement is still deemed proper and is therefore made FINAL.
Claim 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected ‘method of manufacturing a tubular spray element (Group II)’, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/28/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 3-4 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 4 recites the limitation “the slot” in lines 2,3 respectively. Applicant has previously claimed “an elongated slot” in claim 1 but not a “slot”. It is not clear if the Applicant is referring to the same slot in claims 1, 3, and 4, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. The Examiner believes that this language should read “the elongated slot”.
Claim 12 recites the limitation “… the drive member within the housing.” in line 8. There is insufficient antecedent basis for this limitation in the claim. Applicant had not claimed a housing prior to this, thereby creating an indefiniteness issue due to the lack of antecedent basis. 
Claims 13-16 are rejected as containing the same lack of antecedent basis issues as above in claim 12, from which these depend.
Claim 13 recites the limitation “tubular spray element includes a fluid inlet” in lines 1-2. Applicant has previously claimed “a fluid inlet” in claim 12. It is not clear if the Applicant is referring to the same fluid inlet in both claims since claim 13 depends from claim 12, hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-13 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Digman et al. (US20190099054A1) in view of Johansson et al. (WO2007147536A1) and Burrows (US 20080271759 A1).

    PNG
    media_image1.png
    315
    708
    media_image1.png
    Greyscale
Regarding claims 1-2 and 5,  Digman et al. teaches a dishwasher 10, with a washtub 16 [0052] Fig.1, fluid supply 106 to supply fluid to wash tub 16, a rotatable Tubular spray element 100 disposed within the wash tub 16 including a plurality of apertures 104 in fluid communication with the fluid supply 106 (to direct wash fluid into the wash tub, [0063]Fig. 3, further including an elongated tube with aperture 104 (elongated slot) in the side wall (annotated Fig.3 above) along a first lengthwise portion, second lengthwise portion that extends fully around a circumference of the elongated tube.

    PNG
    media_image2.png
    618
    813
    media_image2.png
    Greyscale
Digman does not explicitly teach that the elongated tube includes an elongated cap secured to the elongated tube and that the elongated cap is sized and configured to cover the elongated slot and that both elongated tube and cap are formed of a molded polymer material, wherein the elongated cap is secured to the elongated tube using vibration, ultrasonic or laser welding, and that the plurality of apertures are disposed in the elongated cap.
Johansson teaches a spray arms 5 for disinfecting a space (title, Figs.1, 2), with tubular sectional element 9 (elongated tube) with a recess 22 (elongated slot) (pg. 7 ln 5-6), a nozzle device 8 that serves as the cover means (elongated cap) (annotated Fig.5 to the right) (pg. 6 ln 9-10) and each nozzle device 8 has two outlet nozzles 15 (plurality of apertures) (pg. 5 ln 23-24).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher specifically the free end of the tubular spray element of Digman with the cap-slot cover means with apertures as taught by Johansson, all in order to achieve the predictable result of providing a user-friendly spray arm nozzle design that is removable (ease of cleaning) (pg.4 ln 5-6) and easy to assemble (pg. 3 ln 27-28) while being cost-effective to manufacture (pg. 3 ln 15-16, Johansson).
The combination of Digman and Johansson still does not explicitly teach that the elongated tube is formed of a molded polymer material, and that the elongated cap is secured to the elongated tube using vibration, ultrasonic or laser welding.
Burrows teaches that when spray arm assemblies formed from the two or more portions, the portions 150, 200 may be formed using, an injection molding process using a thermoplastic material or polymer [0006] [0017] and that the portions may be secured together by adhesives, or by a sonic welding or vibration welding process [0007].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Digman and Johansson with the method of forming and joining the spray arm portions Burrows such that the both the elongated tube and cap can be formed molded polymer material, and elongated cap portion can be secured to the elongated tube portion using vibration or sonic welding with the benefit of using easily moldable polymer material to produce spray arm portions using standard welding processes [0006-0007, Burrows].

    PNG
    media_image3.png
    436
    717
    media_image3.png
    Greyscale
Regarding claims 3 and 7, the combination of Digman, Johansson and Burrows teaches the dishwasher above. Johansson further teaches planar support surfaces on either sides of the elongated slot, supporting the elongated cap (see annotated Fig.5, Johansson), and two traverse ribs (plurality of annular ribs) on the first lengthwise portion (annotated Fig.2 above, Johansson). 
Regarding claim 6, the combination of Digman, Johansson and Burrows teaches the dishwasher above. Digman teaches that the second lengthwise portion has circular O-shaped cross-section (annotated Fig. 3, Digman), while Johansson teaches the first lengthwise portion to be of U-shaped cross-section (annotated Fig. 5, Johansson).
Hence, the modified dishwasher with first lengthwise portion of Johannson and second lengthwise portion of Digman would have U and O -shaped cross sections respectively as a consequence of the integrated design. 
Regarding claims 8-11, the combination of Digman, Johansson and Burrows teaches the dishwasher above. 

    PNG
    media_image4.png
    640
    559
    media_image4.png
    Greyscale
Digman further teaches wherein the tubular spray element further comprises rotary coupling 128 (drive member) coupled to the second lengthwise portion of the elongated tube (see annotated Fig.5, Digman), to secure tubular spray element 100 to tubular spray element drive 102 and to rotate the tubular spray element about the longitudinal axis L [0067][0068], rotary coupling 128 comprising gears 120 and 118, (Fig.4), and that the tubular spray elements or components can be mechanically linked (integrally molded) if needed [0079], wherein the gear 120 includes first and second opposing sides and is positioned at an intermediate location of the second portion of the elongated tube such that the second portion of the elongated tube extends lengthwise from both opposing sides of the gear (see annotated Fig.4 to the right, Digman).
Regarding claims 12-13, the combination of Digman, Johansson and Burrows teaches the dishwasher above. 
Digman further teaches a housing 114 (tubular spray element support) disposed on a wall of the wash tub 16 [0075] to support the tubular spray element 100 in a cantilevered fashion [0076] Fig. 3, the housing 114 with port 108  (fluid inlet) (Fig. 3)  in communication with the fluid supply 106, housing 114 includes an aperture A through which the tubular spray element 100 projects (annotated Fig. 3, Digman), encloses and retains the drive member 128 within the housing (Fig. 4).
Regarding claims 17-19, the combination of Digman, Johansson and Burrows teaches all the limitations of the dishwasher as detailed above. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Digman et al. (US20190099054A1) in view of Johansson et al. (WO2007147536A1) and Burrows (US 20080271759 A1) and further in view of NPL-1 (Bearings Direct)
Regarding claim 14, the combination of Digman, Johansson and Burrows teaches the dishwasher above.  Digman further teaches bearings 130 within housing 114 as part of the rotary coupler 128, disposed to secure the tubular spray element 100 to the drive 102 [0068] (see Fig.4, Digman).
The combination of Digman, Johansson and Burrows does not explicitly teach that the bearings are at respective first and second locations along the longitudinal axis. 
NPL-1 teaches double row ball bearings. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Digman, Johansson and Burrows with the double bearing design of NPL-1 such that bearings are at respective first and second locations along the longitudinal axis of the tubular spray element, all in order to achieve the predictable result of securely holding the rotating tubular spray element. 

Allowable Subject Matter
Claims 4 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claims 4 and 15-16, the closest prior art Digman, neither teaches nor fairly suggests the generally planar support surface extends into the second lengthwise portion of the elongated tube and at an end of the slot to support a portion of the elongated cap; annular groove disposed proximate a first end of the elongated tube to receive a retaining clip that retains the tubular spray element within the tubular spray element support, further comprising a valve body having a radially-facing inlet in fluid communication with an internal channel of the tubular spray element.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711